Case 3:19-cv-00208-GMG Document 15 Filed 12/04/20 Page 1 of 2 PageID #: 821




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG


DAVID FRAZIER, II, d/b/a
FRAZIER’S PAWN SHOP,

              Petitioner,

v.                                                     CIVIL ACTION NO.: 3:19-CV-208
                                                       (GROH)

MICHAEL F. FRONCZAK,
Director of Industry Operations,
Washington Field Division,
Bureau of Alcohol, Tobacco,
Firearms and Explosives,

              Respondent.


                 ORDER GRANTING RESPONDENT’S UNOPPOSED
                     MOTION FOR SUMMARY JUDGMENT

       On June 4, 2020, the U.S. Department of Justice filed a Motion for Summary

Judgment [ECF No. 11] on behalf of Respondent Michael F. Fronczak, the Director of

Industry Operations of the Washington Field Division of the Bureau of Alcohol, Tobacco,

Firearms and Explosives. Therein, the Respondent moves the Court to grant summary

judgment in its favor as to the Petition for Judicial Review of Denial of Federal Firearms

License [ECF No. 1], filed on December 9, 2019, by Petitioner David Frazier, II. In

support, the Respondent states that summary judgment is appropriate because the

pleadings and administrative record show that there is no genuine issue of material fact

about whether the Respondent had the authority to deny the Petitioner’s federal firearms

license application. Id. at 10–15; see Fed. R. Civ. P. 56(c);
Case 3:19-cv-00208-GMG Document 15 Filed 12/04/20 Page 2 of 2 PageID #: 822




       On June 24, 2020, the Petitioner filed a Response [ECF No. 12]. In his response,

the Petitioner states that he agrees that there are no genuine issues in dispute and that

he is “not in a position to challenge the law in this case.” Id. at 4. On June 29, 2020, the

Respondent filed a Reply to Petitioner’s Response [ECF No. 13], which restates that

summary judgment should be granted in the Respondent’s favor.

       Upon review and consideration of the Respondent’s Unopposed Motion, the Court

finds it appropriate to grant the same. Accordingly, the Respondent’s Unopposed Motion

for Summary Judgment is hereby GRANTED. ECF No. 11.

       The Clerk of Court is DIRECTED to enter a separate judgment in favor of the

Respondent pursuant to Rule 58 of the Federal Rules of Civil Procedure. The Clerk is

further DIRECTED that this case shall be DISMISSED WITH PREJUDICE and

STRICKEN from the Court’s active docket.

       DATED: December 4, 2020




                                             2
